

117 HRES 40 : Appointing and authorizing managers for the impeachment trial of Donald John Trump, President of the United States.
U.S. House of Representatives
2021-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionH. RES. 40IN THE SENATE OF THE UNITED STATESJanuary 25, 2021ReceivedRESOLUTIONAppointing and authorizing managers for the impeachment trial of Donald John Trump, President of the United States.That Mr. Raskin, Ms. DeGette, Mr. Cicilline, Mr. Castro of Texas, Mr. Swalwell, Mr. Lieu, Ms. Plaskett, Mr. Neguse, and Ms. Dean are appointed managers to conduct the impeachment trial against Donald John Trump, President of the United States, that a message be sent to the Senate to inform the Senate of these appointments, and that the managers so appointed may, in connection with the preparation and the conduct of the trial, exhibit the articles of impeachment to the Senate and take all other actions necessary, which may include the following:(1)Employing legal, clerical, and other necessary assistants and incurring such other expenses as may be necessary, to be paid from amounts available to the Committee on the Judiciary under applicable expense resolutions or from the applicable accounts of the House of Representatives.(2)Sending for persons and papers, and filing with the Secretary of the Senate, on the part of the House of Representatives, any pleadings, in conjunction with or subsequent to, the exhibition of the articles of impeachment that the managers consider necessary. NANCY PELOSI,Speaker of the House of RepresentativesCheryl L. Johnson,Clerk